


Exhibit 10.51

 

AMYLIN PHARMACEUTICALS, INC.
2009 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”)
and this Restricted Stock Unit Award Agreement (the “Agreement”) (collectively,
the “Award”) and in consideration of your services rendered or to be rendered,
as applicable, Amylin Pharmaceuticals, Inc. (the “Company”) has granted you a
Restricted Stock Unit Award under its 2009 Equity Incentive Plan (the “Plan”). 
Capitalized terms not explicitly defined in this Agreement but defined in the
Grant Notice or the Plan shall have the same definitions as in the Grant Notice
or the Plan, as applicable.

 

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.                                      GRANT OF THE AWARD.    This Award
represents the right to be issued on a future date the number of shares of the
Company’s Common Stock as indicated in the Grant Notice.  As of the Date of
Grant, the Company will credit to a bookkeeping account maintained by the
Company for your benefit (the “Account”) the number of shares of Common Stock
subject to the Award.  This Award was granted in consideration of your services
to the Company.  Except as otherwise provided herein, you will not be required
to make any payment to the Company (other than past and future services to the
Company) with respect to your receipt of the Award, the vesting of the shares or
the delivery of the underlying Common Stock.

 

2.                                      VESTING.  Subject to the limitations
contained herein, your Award will vest, if at all, in accordance with the
vesting criteria provided in the Grant Notice, provided that no shares will vest
following a termination of your Continuous Service.  Upon such termination of
your Continuous Service, the Award shall terminate and the shares credited to
the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Common Stock or the Award.

 

3.                                      NUMBER OF SHARES.

 

(a)                                  The number of shares of Common Stock
subject to your Award as referenced in your Grant Notice may be adjusted from
time to time for capitalization adjustments, as set forth in Section 11 of the
Plan.

 

(b)                                  Any shares, cash or other property that
becomes subject to the Award pursuant to this Section 3, if any, shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other shares covered by your Award.

 

(c)                                  Notwithstanding the provisions of this
Section 3, no fractional shares or rights for fractional shares of Common Stock
shall be created pursuant to this Section 3.  The Board shall, in its
discretion, determine an equivalent benefit for any fractional shares or
fractional shares that might be created by the adjustments referred to in this
Section 3.

 

--------------------------------------------------------------------------------


 

4.                                      SECURITIES LAW COMPLIANCE. 
Notwithstanding anything to the contrary contained herein, you may not be issued
any shares of Common Stock under your Award unless the shares of Common Stock
are either then registered under the Securities Act or, if such shares of Common
Stock are not then so registered, the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act.  Your
Award must also comply with other applicable laws and regulations governing the
Award, and you will not receive such shares if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

 

5.                                      LIMITATIONS ON TRANSFER.  Your Award is
not transferable, except by will or by the laws of descent and distribution.  In
addition to any other limitation on transfer created by applicable securities
laws, you agree not to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in any of the shares of Common Stock subject to the
Award until the shares are issued to you in accordance with Section 6 of this
Agreement.  After the shares have been issued to you, you are free to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in such
shares provided that any such actions are in compliance with the provisions
herein and applicable securities laws.  Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to receive any distribution of Common Stock to which you
were entitled at the time of your death pursuant to this Agreement.

 

6.                                      DATE OF ISSUANCE.

 

(a)                                  The Company will deliver to you a number of
shares of the Company’s Common Stock equal to the number of vested shares
subject to your Award, including any additional shares received pursuant to
Section 3 above that relate to those vested shares, but less any number of
shares withheld or sold to satisfy tax withholding obligations pursuant to
Section 12, on the applicable vesting date(s), subject to any delay in issuance
as necessary to satisfy the tax withholding obligations as further provided in
Section 12(c).  However, if a scheduled delivery date falls on a date that is
not a business day, such delivery date shall instead fall on the next following
business day.

 

(b)                                  Notwithstanding the foregoing, the
following provisions shall apply if the Grant Notice provides that you are
permitted under the terms of the Grant Notice to elect to defer delivery of the
shares to be issued in respect of your Award beyond the vesting date in
accordance with this Section 6(b):

 

(i)                                    If you elect to defer delivery of such
shares of Common Stock to be issued in respect of your Award beyond the vesting
date under the Company’s 2001 Non-Qualified Deferred Compensation Plan (the
“Deferred Compensation Plan”), then the Company will not deliver such shares on
the vesting date or dates provided in your Grant Notice and subject to the
foregoing provisions, but will instead deliver such shares to you on the date or
dates that you so elect, subject to the terms and conditions of the Deferred
Compensation Plan (the “Settlement Date”).  If you elect to defer delivery of
the shares subject to your Award under the Deferred Compensation Plan, the
shares subject to your Award are subject to all the applicable terms and
conditions of the Deferred Compensation Plan, which shall control in the event
of any discrepancy between the terms of the Deferred Compensation Plan and the
Grant Notice, this Agreement or the Plan.

 

--------------------------------------------------------------------------------


 

(ii)                                Notwithstanding anything to the contrary set
forth in the Plan, in the event of a corporate transaction described in
Section 11(c) of the Plan that is not a 409A Change of Control, then subject to
the Company’s discretion related to termination of the Deferred Compensation
Plan and outstanding deferrals pursuant to Article 10 thereof, the surviving or
acquiring corporation (or its parent company) (the “Acquiring Entity”) must
either assume, continue or substitute your Award, and shares subject to your
Award that vest, if any, shall be issued to you by the Acquiring Entity in
accordance with the terms of this Agreement and your deferral election.  For
such purposes, a “409A Change in Control” is a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the Company’s assets, as provided in Code Section 409A(a)(2)(A)(v) and
applicable guidance thereunder.

 

(iii)                            In the event that you have a Separation From
Service that is not a termination of your Continuous Service, then any unvested
shares subject to your Award that vest following your Separation From Service
will be issued to you in accordance with the provisions of Section 6(a) and
6(b).  “Separation From Service” has the meaning set forth in
Section 409A(a)(2)(A)(i) of the Code and applicable guidance thereunder.

 

7.                                      EXECUTION OF DOCUMENTS.  You hereby
acknowledge and agree that the manner selected by the Company by which you
indicate your consent to your Grant Notice is also deemed to be your execution
of your Grant Notice and of this Agreement.  You further agree that such manner
of indicating consent may be relied upon as your signature for establishing your
execution of any documents to be executed in the future in connection with your
Award.

 

8.                                      IRREVOCABLE POWER OF ATTORNEY.  You
constitute and appoint the Secretary of the Company as attorney-in-fact and
agent to transfer said Common Stock on the books of the Company with full power
of substitution in the premises, and to execute with respect to such securities
and other property all documents of assignment and/or transfer and all stock
certificates necessary or appropriate to make all securities negotiable and
complete any transaction herein contemplated.  This is a special power of
attorney coupled with an interest (specifically, the Company’s underlying
security interest in retaining the shares of Common Stock in the event you do
not perform the associated services for the Company), and is irrevocable and
shall survive your death or legal incapacity.  This power of attorney is limited
to the matters specified in this
Agreement                                                                .

 

9.                                      DIVIDENDS.   You shall receive no
benefit or adjustment to your Award with respect to any cash dividend, stock
dividend or other distribution that does not result from a capitalization
adjustment as provided in the Plan; provided, however, that this sentence shall
not apply with respect to any shares of Common Stock that are delivered to you
in connection with your Award after such shares have been delivered to you.

 

10.                               RESTRICTIVE LEGENDS.  The certificates
representing the Common Stock shall have endorsed thereon appropriate legends as
determined by the Company.

 

--------------------------------------------------------------------------------


 

11.                               AWARD NOT A SERVICE CONTRACT.  Your Award is
not an employment or service contract, and nothing in your Award shall be deemed
to create in any way whatsoever any obligation on your part to continue in the
employ of the Company or an Affiliate, or of the Company or an Affiliate to
continue your employment.  In addition, nothing in your Award shall obligate the
Company or an Affiliate, their respective stockholders, Boards of Directors,
Officers or Employees to continue any relationship that you might have as a
Director or Consultant for the Company or an Affiliate.

 

12.                               WITHHOLDING OBLIGATIONS.

 

(a)                                  On or before the time the shares subject to
your Award vest and/or you receive a distribution of shares pursuant to your
Award, or at any time thereafter as requested by the Company, you may satisfy
any federal, state, local or foreign tax withholding obligation relating to your
Award by any of the following means by making an appropriate election via your
E*Trade account: (i) tendering a cash payment that covers your tax withholding
obligation by depositing such cash payment into your E*Trade account on or
before the date your Award vests; or (ii) pursuant to a “same-day sale”
procedure under a Regulation T Program conducted with the assistance of a
brokerage firm, whereby you may elect to either: (A) sell all the shares subject
to your Award, or (B) sell only a number of shares subject to the Award as is
necessary to satisfy the tax withholding obligation.

 

(b)                                  If you do not make an election via your
E*Trade account on or prior to the date your Award vests regarding the method of
satisfaction of your tax withholding obligation, then your tax withholding
obligation will be automatically satisfied pursuant to a “same-day sale”
procedure under a Regulation T Program conducted with the assistance of a
brokerage firm whereby a number of shares as necessary to satisfy the tax
withholding obligation will be sold, and the remaining shares subject to your
Award will be deposited into your E*Trade account.

 

(c)                                  If you timely elect to satisfy your tax
withholding obligation via tendering a cash payment as provided above, but as of
the date your Award vests there are insufficient funds in your E*Trade account
to cover the tax withholding obligation, you will have an additional limited
grace period within which you may deposit funds as necessary to cover your tax
withholding obligation which will expire upon the earlier of: (A) five business
days following the vesting date of the Award, or (B) December 19th of the
calendar year in which your Award vests (the “Grace Period Expiration Date”). 
On the first business day following the Grace Period Expiration Date, to the
extent that there are still insufficient funds in your E*Trade account to cover
the tax withholding obligation, then such tax withholding obligation will be
automatically satisfied pursuant to a “same-day sale” procedure under a
Regulation T Program conducted with the assistance of a brokerage firm whereby a
number of shares as necessary to satisfy the tax withholding obligation will be
sold, and the remaining shares subject to your Award will be deposited into your
E*Trade account.

 

(d)                                  Notwithstanding anything to the contrary
set forth herein, in the event that (i) you are subject to the Company’s policy
permitting officers and directors to sell shares only during certain “window”
periods, in effect from time to time or you are otherwise prohibited from
selling shares of the Company’s Common Stock in the public market and any shares
covered by your Award are scheduled to be delivered on a day that does not occur
during an

 

--------------------------------------------------------------------------------


 

open “window period” applicable to you, as determined by the Company in
accordance with such policy, or does not occur on a date when you are otherwise
permitted to sell shares of the Company’s common stock on the open market, and
(ii) you have not tendered a cash payment in satisfaction of the tax withholding
obligation, then in lieu of satisfying your tax withholding obligation via a
“same-day sale” procedure under a Regulation T Program, the Company will satisfy
such tax withholding obligation by withholding from the shares otherwise
issuable to you in connection with your Award, and will issue you the remaining
shares in settlement of your Award on such date.

 

(e)                                  Unless the tax withholding obligations of
the Company or any Affiliate are timely satisfied as reasonably determined by
the Company, the Company shall have no obligation to issue a certificate for
such shares and any such shares shall be automatically reacquired by the Company
for no consideration.

 

13.                               UNSECURED OBLIGATION.  Your Award is unfunded,
and as a holder of a vested Award, you shall be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue shares
pursuant to this Agreement.  You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement.   Upon such issuance, you will obtain full voting and other rights as
a stockholder of the Company.  Nothing contained in this Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.

 

14.                               TAX CONSEQUENCES.  You have reviewed with your
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  You are relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents.  You understand that you (and not the Company)
shall be responsible for your own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.

 

15.                               OTHER DOCUMENTS.  You hereby acknowledge
receipt or the right to receive a document providing the information required by
Rule 428(b)(1) promulgated under the Securities Act, which includes the Plan
prospectus.  In addition, you acknowledge receipt of the Company’s policy
permitting officers and directors to sell shares only during certain “window”
periods and the Company’s insider trading policy, in effect from time to time.

 

16.                               NOTICES.  Any notice or request required or
permitted hereunder shall be given in writing to each of the other parties
hereto and shall be deemed effectively given on the earlier of (a) the date of
personal delivery, including delivery by express courier, or (b) the date that
is five days after deposit in the United States Post Office (whether or not
actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed at the following addresses, or at such other
address(es) as a party may designate by ten days’ advance written notice to each
of the other parties hereto:

 

--------------------------------------------------------------------------------


 

COMPANY:                                                                                                                      
Amylin Pharmaceuticals, Inc.
9360 Towne Centre Drive
San Diego, CA  92121

Attn: Secretary of the Company

 

YOU:                                                                                                                                                             
Your address as on file with the Company’s

Human Resources Department at the time notice is given

 

17.                               MISCELLANEOUS.

 

(a)                                  The rights and obligations of the Company
under your Award shall be transferable to any one or more persons or entities,
and all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.  Your rights and
obligations under your Award may only be assigned with the prior written consent
of the Company.

 

(b)                                  You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award and fully
understand all provisions of your Award.

 

(d)                                  This Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Agreement shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

18.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.

 

19.                               SEVERABILITY.  If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any
portion of this Agreement or the Plan not declared to be unlawful or invalid.
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

--------------------------------------------------------------------------------


 

20.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of the Award subject to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Employee’s benefits under any employee benefit plan sponsored by the Company
or any Affiliate, except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

 

21.                               CHOICE OF LAW.  The interpretation,
performance and enforcement of this Agreement will be governed by the law of the
state of California without regard to such state’s conflicts of laws rules.

 

22.                               AMENDMENT.  This Agreement may not be
modified, amended or terminated except by an instrument in writing, signed by
you and by a duly authorized representative of the Company. Notwithstanding the
foregoing, this Agreement may be amended solely by the Board by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to you, and provided that no such amendment
adversely affecting your rights hereunder may be made without your written
consent. Without limiting the foregoing, the Board reserves the right to change,
by written notice to you, the provisions of this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, provided that any such change shall be applicable
only to rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

* * * * *

 

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Award Grant Notice to which it is attached.

 

--------------------------------------------------------------------------------

 
